United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1870
                                     ___________

Melodie Schwankl,                         *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Minnesota.
                                          *
Unicare Health Facilities, Inc.,          *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: December 17, 1999

                                    Filed: December 23, 1999
                                     ___________

Before McMILLIAN and FAGG, Circuit Judges, and BOGUE,* District Judge.
                            ___________

PER CURIAM.

       Melodie Schwankl appeals the district court's adverse grant of summary
judgment on Schwankl's wrongful termination claim brought under Minnesota's whistle-
blower statute. Schwankl, a licensed practical nurse, was employed by Unicare Health
Facilities at a nursing home for physically and mentally disabled individuals who often
need medication for their mental and physical well-being. On the occasion that


      *
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
triggered this litigation, Schwankl was ordered to dispense the medication--a task well
within her levels of training, competence, and experience--and when she refused to
perform the task, she was terminated for not doing her job. The district court
concluded that Schwankl had no objective basis to believe Unicare's order directing her
to dispense medications--a task she had performed frequently in the past--was unlawful
and thus rejected Schwankl's claim that her termination violated the whistle-blower
statute.

       We review a grant of summary judgment under a well-established standard.
Because this is a diversity action, we review de novo questions of state law. Having
considered the record and the parties' briefs, we are satisfied that no error appears in
the district court's ruling. In our view, the district court correctly applied the controlling
state law and the record supports the district court's ruling. We also conclude a
comprehensive opinion in this diversity case would lack precedential value. We thus
affirm for the reasons stated in the district court's memorandum opinion and order
without further discussion. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                             -2-